Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.656 Filed 12/09/19 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
                            _____________

DEANNA JOHNSON

      Plaintiff,                                Case No. 2:19-cv-10167
vs.                                             Hon. Gershwin A. Drain

FORD MOTOR COMPANY,
a Delaware corporation;

      Defendant.
                                         /
 Carol A. Laughbaum (P41711)           Elizabeth P. Hardy (P37426)
 STERLING ATTORNEYS AT LAW, P.C.       Julia Turner Baumhart (49173)
 Attorneys for Plaintiff               Thomas J. Davis (P78626)
 33 Bloomfield Hills Pkwy., Ste. 250   KIENBAUM, HARDY, VIVIANO,
 Bloomfield Hills, Michigan 48304        PELTON & FORREST, P.L.C.
 (248) 644-1500                        Attorneys for Defendant
 claughbaum@sterlingattorneys.com      280 N. Old Woodward Ave., Ste.400
                                       Birmingham, MI 48009
                                       (248) 645-0000
                                       ehardy@khvpf.com
                                       jbaumhart@khvpf.com
                                       tdavis@khvpf.com
                                         /

 FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, DeAnna Johnson, by her attorneys Sterling Attorneys at Law,

P.C., for her Complaint and Demand for Jury Trial, submits the following:

                           Jurisdiction and Parties

      1.    This is an action for employment discrimination, and specifically

quid pro quo and hostile work environment sexual harassment in violation of

Michigan’s Elliott Civil Rights Act, MCL 37.2101 et seq.; and hostile work
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.657 Filed 12/09/19 Page 2 of 12




environment racial harassment in violation of 42 USC 1981; as well as sexual

assault pursuant to Michigan common law, arising out of Plaintiff’s employment

relationship with Defendant.

      2.     Plaintiff DeAnna Johnson (hereafter “Plaintiff,” “Johnson” or

“Plaintiff Johnson”) resides within the Eastern District of Michigan.

      3.     Defendant Ford Motor Company (hereafter “Defendant,” “Ford”

or “Defendant Ford”) is incorporated in the State of Delaware, and maintains

its principal place of business and corporate headquarters in the Eastern District

of Michigan.

      4.     This Court has subject matter jurisdiction of Plaintiff’s claims

pursuant to 28 USC 1331 (federal question), 28 USC 1343 (civil rights) and 28

USC 1367 (supplemental jurisdiction).

                                Background Facts

      5.     Plaintiff Johnson, born October 23, 1964, is a black woman.

      6.     Johnson became employed by Defendant Ford Motor Company in

June 2018 as a Production Supervisor at the Ford Dearborn Truck Plant.

      7.     At all times, Johnson performed her job duties in a manner that was

satisfactory or better.

      8.     Ford Production Supervisor Nicholas Rowan was put in charge of

teaching Plaintiff the job and assessing her performance.


                                        2
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.658 Filed 12/09/19 Page 3 of 12




      9.    From the outset of Plaintiff’s employment, Rowan subjected

Plaintiff to unwanted comments and conduct of a sexual nature, and unwanted

comments of both a sexual and racial nature.

      10.   On a daily basis, Rowan would repeatedly ask to see Plaintiff’s

breasts (“show me those black mounds [or mountains]”; “show me those

chocolate mounds [or mountains]”).

      11.   Rowan also called Plaintiff “chocolate jolly rancher.” When she

asked him what that meant, he responded that she was a chocolate treat that he

wanted to lick and suck on.

      12.   Rowan also constantly asked Plaintiff to send him naked pictures of

herself.

      13.   Plaintiff ignored his lewd requests.

      14.   On one occasion, Rowan grabbed Plaintiff’s breast, and then

apologized for his hand “slipping.”

      15.   Upon information and belief, Rowan has had sex with numerous

women at the plant, many of whom are his subordinates and who rely on him

for favorable terms, benefits, and conditions of employment.

      16.   Upon information and belief, Rowan’s sexual relations with various

female subordinates is well known to higher management.

      17.   Rowan has demonstrated extremely violent and disturbing behavior

in the workplace, including punching file cabinets.
                                        3
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.659 Filed 12/09/19 Page 4 of 12




      18.    Because Plaintiff was fearful of Rowan and his erratic behavior and

because she needed her job, she attempted to be pleasant with Rowan. However,

Plaintiff never participated in lewd talk or responded to his disgusting demands.

Further, she told Rowan to stop the lewd behavior and that if he did not, she

would report him to HR.

      19.    On numerous occasions, in the context of purporting to show

Plaintiff photos related to work issues, Rowan stuck his cell phone in Plaintiff’s

face, showing her a picture or video of him engaged in sex. Plaintiff recognized

some of the women in the pictures as Rowan’s subordinates – women who

worked the line and reported to him. Each time, Rowan would comment “oops,

wrong picture” or something similar.

      20.    Rowan repeatedly told Plaintiff he wanted to have sex with her,

advising that he did not yet have a black woman in his “collection” and wanted

to add Plaintiff to his “collection.”

      21.    Rowan had a running “joke” that Plaintiff had nipple piercings, a

false claim, and that he could see them through her shirt.

      22.    Rowan took pictures of Plaintiff without her permission, including

pictures of her rear end.

      23.    In approximately October 2018, Plaintiff told a higher level

manager, Rich Mahoney, about Rowan’s constant sexual talk, requests for sex,


                                        4
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.660 Filed 12/09/19 Page 5 of 12




and “sharing” sex pictures on his cell phone, and advised Mahoney that the

situation was “out of hand.”

      24.    Mahoney told Plaintiff she should “just f---k him [Rowan] and get

it over with.”

      25.    Rowan     also    sent   Plaintiff   numerous    sexually   suggestive

inappropriate texts.

      26.    Rowan sent Plaintiff a photo of himself in his underwear, and

pictures of his genitals, including a picture of his erect penis.

      27.    After receiving the penis picture, Plaintiff became ill, passed out,

and sought medical treatment at Beaumont Hospital, where she was kept

overnight.

      28.    Plaintiff was then off work for a few days.

      29.    After Plaintiff returned to work, she showed the penis picture to

Rich Mahoney, and told him that Rowan was asking to see her breasts or send

him pictures of her breasts every day, and that this had to stop.

      30.    Rich remarked, “Oh my god, I’m telling.”

      31.    A higher level supervisor, Billy Markovich, asked Plaintiff how she

was doing, and then remarked that he “didn’t give a f---k” about her problems,

leaving Plaintiff distraught and in tears.

      32.    A few days later, Plaintiff confronted Markovich about his rude

behavior, and he apologized.
                                          5
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.661 Filed 12/09/19 Page 6 of 12




      33.    In that conversation, Markovich also asked Plaintiff how bad things

were between her and Rowan “on a scale of 1 to 10.” Plaintiff answered, “100.”

      34.    Markovich’s response was “Oh, God, I don’t want to know” and

walked away.

      35.    Subsequently, on a Saturday, Plaintiff reported Rowan’s antics to

“LaDon” who upon information and belief is an Assistant Plant Manager at

Dearborn Truck.

      36.    That Monday, Plaintiff received a call from Les Harris from Ford’s

HR Department.

      37.    Harris hounded Plaintiff to turn over her cell phone, so that the lewd

data could be taken off of it.

      38.    When Plaintiff asked Harris why Ford was not demanding Rowan’s

cell phone, Harris responded that Rowan refused to give it up.

      39.    Harris also asked Plaintiff to sign what he referred to as a “standard

form” authorizing Ford to conduct a search of Plaintiff’s home and property.

      40.    Harris’ hounding of Plaintiff included calling her at home at 7:00

a.m. demanding that Plaintiff turn in her phone.

      41.    Plaintiff remains fearful of Rowan, has been forced off work on a

medical leave, and has been medically unable to return to work.

      42.    Plaintiff has sought professional help for her workplace issues,

which Ford failed to address.
                                         6
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.662 Filed 12/09/19 Page 7 of 12




      43.    Plaintiff has been diagnosed with post-traumatic stress disorder,

among other things, due to her extremely toxic and hostile work environment at

Ford Motor Company.

      44.    Plaintiff’s future ability to work is unknown.

      45.    Defendant Ford has cut off Plaintiff’s pay, leaving her in severe

financial hardship.

                                   COUNT I

        Sexual Harassment/Quid Pro Quo and Hostile Work Environment
            in Violation of Michigan’s Elliott-Larsen Civil Rights Act

      46.    Plaintiff incorporates by reference the above paragraphs as though

set forth in full again here.

      47.    At all material times, Plaintiff Johnson was an employee and

Defendant Ford was her employer covered by and within the meaning of

Michigan’s Elliott-Larsen Civil Rights Act (ELCRA) MCL 37.2101, et seq.

      48.    Michigan’s ELCRA prohibits sex discrimination, which includes

sexual harassment.

      49.    Defendant Ford subjected Plaintiff to unwanted sexual comments

and conduct, which was severe and pervasive, and which constituted a sexually

hostile work environment.




                                        7
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.663 Filed 12/09/19 Page 8 of 12




      50.     Plaintiff’s submission to Mr. Rowan’s unwelcomed requests for

sexual favors was an express or implied condition of Plaintiff receiving job

benefits, including training.

      51.     The conduct at issue was intentional and willful, and engaged in

with malice or with reckless disregard to the rights and sensibilities of Plaintiff.

      52.     Defendant failed to take prompt remedial action to end the

harassment.

      53.     As a direct and proximate result of those actions, the terms,

conditions, and benefits of Plaintiff’s employment were adversely affected.

      54.     As a direct and proximate result of the Defendant’s wrongful and

discriminatory treatment of Plaintiff, Plaintiff has suffered injuries and damages,

including but not limited to, loss of past, present, and future earnings and

earning capacity; loss of the value of fringe and pension benefits; mental and

emotional distress, including anxiety and mental anguish; humiliation and

embarrassment; and loss of the ordinary pleasures of everyday life, including the

right to seek and pursue gainful occupation of choice.

                                    COUNT II

              Racial Harassment/Racially Hostile Work Environment
                           in Violation of 42 USC 1981

      55.     Plaintiff incorporates the above paragraphs as though set forth in

full again here.

                                         8
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.664 Filed 12/09/19 Page 9 of 12




      56.     At all material times, Plaintiff Johnson was an employee and

Defendant Ford was her employer, covered by and within the meaning of 42

USC 1981.

      57.     Section 1981 prohibits race discrimination, which includes racial

harassment.

      58.     Defendant Ford subjected Plaintiff to unwanted racial comments

which were severe and pervasive, and which constituted a racially hostile work

environment.

      59.     Defendant harassed Plaintiff and subjected her to a hostile work

environment on the basis of her race.

      60.     The conduct at issue was intentional and willful, and engaged in

with malice or with reckless disregard to the rights and sensibilities of Plaintiff.

      61.     Defendant failed to take prompt remedial action to end the

harassment.

      62.     As a direct and proximate result of those actions, the terms,

conditions, and benefits of Plaintiff’s employment were adversely affected.

      63.     As a direct and proximate result of the Defendants’ wrongful and

discriminatory treatment of Plaintiff, Plaintiff has suffered injuries and damages,

including but not limited to, loss of past, present, and future earnings and

earning capacity; loss of the value of fringe and pension benefits; mental and

emotional distress, including anxiety and mental anguish; humiliation and
                                         9
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.665 Filed 12/09/19 Page 10 of 12




embarrassment; and loss of the ordinary pleasures of everyday life, including the

right to seek and pursue gainful occupation of choice.

                                   COUNT III

                            Sexual Assault and Battery

      64.    Plaintiff incorporates the above paragraphs as though set forth in

full again here.

      65.    Defendant Ford, by its agent Nicholas Rowan, subjected Plaintiff to

unwelcome touching of a sexual nature.

      66.    Rowan’s actions were intentional and willful, and engaged in with

malice or with reckless indifference to the rights and sensibilities of Plaintiff.

      67.    As a direct and proximate result of those and the above enumerated

actions, the terms, conditions and privileges of Plaintiff’s employment were

adversely affected and she was forced off on a medical leave.

      68.    As a direct and proximate result of the Defendant’s wrongful and

illegal treatment of Plaintiff, Plaintiff has suffered injuries and damages,

including, but not limited to, loss of past, present and future earnings and

earning capacity; loss of the value of fringe and pension benefits; mental and

emotional distress, including anxiety and mental anguish; humiliation and

embarrassment; and loss of the ordinary pleasures of everyday life, including the

right to seek and pursue gainful occupation of choice.


                                         10
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.666 Filed 12/09/19 Page 11 of 12




                              RELIEF REQUESTED

      For all the foregoing reasons, Plaintiff DeAnna Johnson demands

judgment against the Defendant as follows:

      A.      Legal Relief:

              1.   Compensatory damages in whatever amount she is found to
                   be entitled;

              2.   Exemplary damages in whatever amount she is found to be
                   entitled;

              3.   Punitive damages in whatever amount she is found to be
                   entitled;

              4.   A judgment for lost wages and benefits in whatever amount
                   she is found to be entitled;

              5.   An award of interest, costs and reasonable attorney fees; and,

              6.   Whatever other legal relief appears appropriate at the time of
                   final judgment.

      B.      Equitable Relief:

              1.   An injunction out of this Court prohibiting any further acts of
                   wrongdoing;

              2.   An award of interest, costs and reasonable attorney fees; and,

              3.   Whatever other equitable relief appears appropriate at the
                   time of final judgment.


                                  JURY DEMAND

      Plaintiff, by her attorneys, hereby demands a trial by jury of all issues in

this cause.



                                       11
Case 2:19-cv-10167-GAD-EAS ECF No. 46, PageID.667 Filed 12/09/19 Page 12 of 12




             PROOF OF SERVICE                       Respectfully submitted,

  I certify that on December 9, 2019, I filed the   STERLING ATTORNEYS AT LAW, P.C.
  foregoing paper with the Clerk of the Court
  using the ECF system which will
  electronically send notification to all counsel   By:    /s/Carol A. Laughbaum
  of record.                                               Carol A. Laughbaum (P41711)
                                                           Attorney for Plaintiff
          /s/Carol A. Laughbaum_______                     33 Bloomfield Hills Pkwy., Ste. 250
          Sterling Attorneys at Law, P.C.                  Bloomfield Hills, MI 48304
          33 Bloomfield Hills Pkwy., Ste. 250
          Bloomfield Hills, MI 48304                       (248) 644-1500
          (248) 644-1500
          claughbaum@sterlingattorneys.com




                                                      12
